Citation Nr: 9925166	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  93-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for recurrent back strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1968 to September 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This appeal was previously remanded by the Board in September 
1995.


FINDING OF FACT

The veteran's low back disability is manifested by pain and 
marked limitation of motion, but there have been no findings 
of persistent neurological symptoms associated with the 
veteran's low back disability.


CONCLUSION OF LAW

The schedular criteria for a 40 percent disability rating for 
recurrent back strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his service connected 
low back disability has become worse and should be assigned a 
higher evaluation.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  In this 
regard, the Board observes that the RO has attempted without 
success on two occasions to obtain treatment records from the 
veteran's private physician, Paul Ackerman, M.D.  In October 
1996, the RO requested that the veteran ask Dr. Ackerman to 
reponse to its request for medical evidence.  No records from 
Dr. Ackerman were received.  In view of the RO's efforts to 
locate the records, the Board finds that no useful purpose 
would be served by delaying the veteran's appeal with any 
additional attempts to obtain them.

Based on service medical records documenting recurrent back 
pain in service, in October 1972 the RO granted the veteran 
service connection for his low back disorder and awarded a 10 
percent disability rating.  The veteran's rating was 
decreased to zero percent disabling in a January 1975 rating 
decision, and increased to 10 percent in a November 1975 
rating decision.  The veteran's low back disability was 
increased again in June 1997 to a disability rating of 20 
percent effective January 1993.  Thereafter, the 20 percent 
disability rating was made effective from October 1991.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

The veteran has been assigned a 20 percent disability rating 
under the provisions of Diagnostic Code 5295.  Under 
Diagnostic Code 5295, lumbosacral strain is rated 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating (the highest rating 
under this diagnostic code) requires that the lumbosacral 
strain be severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

After reviewing the evidence, including the five VA 
examinations of the veteran's spine conducted during the 
course of his claim, the Board finds that the veteran's 
recurrent back strain more nearly approximates the criteria 
for a 40 percent rating under Diagnostic Code 5295.  The 
record reveals that the veteran has loss of lateral motion 
(left and right lateral flexion to 25 degrees) with 
osteoarthritic changes (February 1999 X-rays of the lumbar 
spine revealed mild degenerative arthritis).  The evidence 
also shows that the veteran has marked limitation of motion 
in the lumbar spine.  The January 1997 VA examination 
revealed that the veteran had only 5 degrees backward 
extension; forward flexion was to 40 degrees.  Examiners have 
consistently reported that the veteran experienced pain 
during range of motion testing.  While there does not appear 
to be evidence of narrowing or irregularity of joint space, 
and a positive Goldthwaite's sign has not been shown, the 
Board views the record as a whole as leading to the 
conclusion that the veteran's low back disability picture 
more nearly approximates the criteria for a 40 percent 
rating.  38 C.F.R. § 4.7.

However, the preponderance of the evidence is against a 
rating in excess of 40 percent for his lumbar spine 
disability.  As noted above, a 40 percent rating is the 
highest available under Diagnostic Codes 5295.  The Board has 
also considered Diagnostic Codes 5285, 5286, and 5289.  
However, there is no evidence of fractured lumbar vertebrae 
or ankylosis to qualify the veteran for a rating in excess of 
40 percent under any of these codes.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, and a 
rating of 60 percent is available where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Although degenerative disc disease has been found on MRI 
studies, the disc disease has been described as mild, and 
there has been no significant spinal or neuroforaminal 
stenosis noted.  Moderate spasm of the veteran's lower back 
has been noted, and the veteran has reported left low back 
pain with radiation to the left lower extremity.  However, 
the January 1997 examiner noted that there was no evidence of 
neurological involvement.  In fact, no examiner has found or 
diagnosed persistent neurological symptoms associated with 
the veteran's low back disability.  The February 1999 
examiner noted "sensory" within normal limits, and deep 
tendon reflexes of the left lower extremity were 3+.  After 
comparing the evidence to the diagnostic criteria set forth 
under Diagnostic Code 5293, the Board finds that the 
preponderance of the evidence is against entitlement to a 60 
percent rating under Diagnostic Code 5293.

The Board has specifically reviewed the veteran's disorder 
for limitation of range of motion as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Indeed, the VA examinations have specified 
that the veteran's back disability was accompanied by pain 
when performing range of motion testing.  While it is clear 
from the record that the veteran suffers pain associated with 
his low back disability, as well as loss of range of motion 
of the lumbar spine, there is no objective evidence, such as 
disuse atrophy or fatigability, to indicate that the 
veteran's low back symptoms, including pain and weakness, 
results in any additional limitation of function, including 
limitation of motion of the lumbar spine, to a degree that 
would support a disability rating in excess of the currently 
assigned 40 percent.  The Board would also note that a 40 
percent evaluation corresponds with severe limitation of 
motion of the lumbar spine under Diagnostic Code 5292.

Based on this record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 40 percent 
for the veteran's low back disability.  As such, the benefit 
of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's low back disability has resulted in 
frequent hospitalizations or caused a marked interference 
with his employment.  While the veteran has stated that his 
chronic back problems have caused some difficulties in his 
postal job of more than 26 years, neither the veteran nor a 
physician or occupational specialist has indicated that he 
was unable to perform his duties as required.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 40 percent for recurrent back strain is granted.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 

